UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7358


STANLEY LEE MOULTRIE,

                Plaintiff - Appellant,

          v.

WILLIAM BYARS, JR., South Carolina Department of Corrections
Director; BRYAN P. STIRLING; GOVERNOR NIKKI HALEY; ATTORNEY
GENERAL ALAN WILSON; DEPUTY DIRECTOR ROBERT WARD; SCDC GENERAL
COUNSEL DAYNE HAILE; CHRISTOPHER FLORIAN; ANN HALLMAN, Agency
Grievance   Coordinator;    MARIA   LEGGINS,   Agency   Mailroom
Coordinator; WILLIE EAGLETON, Evan Warden; ASSOCIATE WARDEN
MCFADDEN; MAJOR C. WEST; BETHEA LT. MICHAEL TOMS; MS. BAKER,
Mailroom Coordinator; MS. GRAVES, ECI Grievance Coordinator;
PAMELA MCDOWELL, Mailroom Supervisor; LT. JAMES MARTIN; SGT. H.
SIMS; ASSOCIATE WARDEN BUSH, Lee CI; ASSOCIATE WARDEN NOLAN;
ASSOCIATE WARDEN DEAN; K. RIVERS, Lee CI Grievance Coordinator;
JIMMY SLEIGH; DEPUTY WARDEN; LT. JACK BROWN; MS. CONYERS, Lee CI
Officer; GENERAL COUNSEL TATARSKY; DEPUTY DIRECTOR MCCALL; AMY
SMITH; D. EASTRIDGE; FELICIA MCQUEEN; SANDRA BOWIE; DEPUTY
WARDEN DAVIS; CAPTAIN THOMAS; MS. WILSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:14-cv-01690-DCN)


Submitted:   February 25, 2016              Decided:    February 29, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Stanley Lee Moultrie, Appellant Pro Se. Jerome Scott Kozacki,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Stanley      Lee     Moultrie       appeals     the     district     court’s       order

adopting    the        magistrate       judge’s      recommendation           and     denying

relief on his 42 U.S.C. § 1983 (2012) complaint.                           On appeal, we

confine    our    review     to    the    issues      raised      in    the     appellant’s

brief.      See 4th Cir. R. 34(b).                   Because Moultrie’s informal

brief    does    not    challenge       the   basis    for     the     district       court’s

disposition,      Moultrie        has    forfeited         appellate      review      of   the

court’s    order.        Accordingly,         we    affirm     the     district       court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented       in   the       materials

before    this    court    and    argument         would    not   aid     the    decisional

process.

                                                                                     AFFIRMED




                                              3